Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 9/12/19 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Specification
The disclosure is objected to because of the following informalities: the language “authorized patents take the cannabis medications” (para. 0005 last line) is objected to as this appears it should read –authorized patients take the cannabis medications--; the language “If the authorized doses (or dosage) have been reached, the “yes” branch is followed from step 306 to step 310” (para. 0081) is objected to as it appears that this step is describing going from step 308 to 310 in the condition that dosage is exceeded.  
Appropriate correction is required.

Claim Objections
Claims 1 and 3-20 are objected to because of the following informalities:  
Regarding claim 1, the language “reciprocate the cannister” (line 12, emphasis added) is objected to for spelling/consistency in claim terminology; Examiner suggests amending to read –reciprocate the canister--.
Regarding claim 1, the language “unlocking inhaler for an a dose,” (line 28) is objected to for grammatical/typographical and consistency in claim terminology reasons; Examiner suggests amending to read –unlocking the inhaler system for a dose,--.
Regarding claim 1, the language “entering the inhaler into” (line 29) is objected to for not maintaining consistency in claim terminology; Examiner suggests amending to read –entering the inhaler system into--.
Claims 3-20 are objected to as they have been misnumbered due to claim 2 not being present.
Regarding claim 3, the language “the inhaler” (line 3) is objected to for not maintaining consistency in claim terminology; Examiner suggests amending to read –the inhaler system--.
Regarding claim 4, the language “the inhaler” (line 2-3) is objected to for not maintaining consistency in claim terminology; Examiner suggests amending to read –the inhaler system--.
Regarding claim 5, the language “the inhaler” (line 3) is objected to for not maintaining consistency in claim terminology; Examiner suggests amending to read –the inhaler system--.
Regarding claim 9, the language “an authorized used” (line 1-2) is objected to for a typographical error; Examiner suggests amending to read –of an authorized user--.
Regarding claim 10, the language “the inhaler” (line 2) is objected to for not maintaining consistency in claim terminology; Examiner suggests amending to read –the inhaler system--.
Regarding claim 11, the language “the inhaler” (line 2 and 5) is objected to for not maintaining consistency in claim terminology; Examiner suggests amending to read –the inhaler system--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the operational configuration" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the security information" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Claims 3-20 are rejected based on dependency on a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richardson et al. (2019/0111220) in view of Hodson (2004/0139966), Rubsamen et al. (5,507,277), Bowen et al. (2018/0043114), and Todd (8,910,630).
Regarding claim 1, Richardson shows an electronic metered-dose inhaler system including security features, a cartridge, a pump unit, and a mobile app (see Fig. 1-5 and para. 0042 and 0072 for example, cartridge 129 including 114, pump unit 128, mobile app per para. 0073), wherein the cartridge includes a canister containing pressurized contents for aerosol dispensing without burning or vaporizing the contents of the canister (see Fig. 3, canister 114, see para. 0084), a mouthpiece unit holding the canister and allowing the canister to be reciprocated between a retraction direction and an opposing insertion direction to dispense a portion of the contents of the canister through the mouthpiece unit each time the canister is reciprocated (see Fig. 1-4, mouthpiece unit defined by 108 & 109, see para. 0003 and 0070, 0087, the retraction and insertion directions being along the axis A shown in Fig. 1-4), the pump unit includes a pump actuator positioned to reciprocate the canister to dispense the contents of the canister through the mouthpiece unit when the cartridge is attached to the pump unit in the operational configuration (see Fig. 1 & 3 showing the cartridge 129 attached to the pump unit 128 in the operational configuration, pump actuator 122, see para. 0087); a battery powering a microprocessor, a memory, and a wireless radio (see Fig. 5 and para. 0091-0094 for example, battery 127 powering microprocessor 123 per para. 0093, memory 1007, and wireless radio 1008); wherein the memory is operative for storing security information (see para. 0070, 0072 which discloses memory storing security information read by the controller, para. 0041, 0072, and 0091-0094, security information such as the medicament type, expiration date, etc.).  wherein the mobile app is configured to run on a mobile device associated with a user configured to pair and communicate with the microprocessor of the pump unit (see para. 0073, mobile device such as a smart phone).  Richardson is silent as to explicitly providing a spring which biases the canister in the retraction direction; however, it is well-known that MDI canisters include a spring which biases the canister in the resting position where the canister is retracted from the valve stem holder in a non-dose delivering position.  Furthermore, Hodson teaches a similar device which discloses using a spring which is external from the canister and biases the canister in the mouthpiece unit in a retraction direction (see Hobson para. 0035).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Richardson device to explicitly include a spring, external of the canister, which biases the canister in a non-operative/non-dose delivering position, as taught by Hobson, in order to provide a well-known and necessary element which keeps the canister in a normally non-operative position when not in use which would prevent wasting of medicament (see Hobson para. 0035).  The now modified Richardson device is silent as to the memory also including associated security procedures and wherein the microprocessor is operative for unlocking the pump actuator to allow operation of the pump actuator in accordance with the security information, and for locking the pump actuator to prevent operation of the pump actuator that is not in accordance with and security information; however, Rubsamen teaches a similar device which includes memory which stores security procedures and a controller/processor which is operative for unlocking the pump actuator to allow operation of the pump actuator in accordance with the security information, and for locking the pump actuator to prevent operation of the pump actuator that is not in accordance with and security information (see Rubsamen abstract and col. 31 ln. 60 through col. 34 ln. 2, the “Security Features” section, electronic lock and key means wherein the microprocessor is designed to control the use to avoid overdosing of certain medicines).  The now modified Richardson system is silent as to the computer instructions executed by the mobile app, which communicates with other systems over a network, including receiving pre-dose authorization information from the pump unit and validating pre-dose authorization to unlock the inhaler for a dose; however, Bowen teaches a similar system which includes this feature (see Bowen para. 0045 which discloses locking/password protecting the vaporizer, para. 0077 which discloses pre-dose validation authorization via password entry or biometric identity verification to unlock the inhaler for a dose to be delivered, see para. 0124; see para. 0068 and 0122 which discloses communication with other systems over a network).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Richardson system’s mobile app to be configured to communicate with other systems over a network and to execute computer instructions including receiving pre-dose authorization information from the pump unit and validating pre-dose authorization to unlock the inhaler for a dose, as taught by Bowen, in order to provide correct user authentication as a security/anti-theft feature and to connect with other systems for data transfer purposes (see Bowen para. 0077, 0068, and 0122).  The now modified Richardson system is silent as to entering the inhaler into a locked-out state in response to determining that required post-dose feedback was not received or that received post dose feedback raises a suspicion of fraudulent or improper use; however, Todd teaches a similar system which includes this feature (see Todd col. 11 ln. 65 through col. 12 ln. 22 which discloses lockout based on feedback indicative fraudulent or improper use).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Richardson system to enter the inhaler into a locked-out state in response to determining that required post-dose feedback was not received or that received post dose feedback raises a suspicion of fraudulent or improper use, as taught by Todd, in order to provide security features such that the device is locked out if misuse or illegal use (see Todd col. 11 ln. 65 through col. 12 ln. 22).
Regarding claim 11, the modified Richardson system step of entering the inhaler into the locked-out state includes analyzing pose-dose feedback and determining that the feedback raises suspicion of fraudulent or improper use of the inhaler (see Todd col. 11 ln. 65 through col. 12 ln. 22).

Claims 3-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richardson, Hodson, Rubsamen, Bowen, and Todd as applied to claim 1 above, and further in view of Schuster et al. (2016/0166766).
Regarding claim 3, the modified Richardson system is silent as to activating an alarm displayed or played by the mobile device in association with entering the inhaler into the locked-out state; however, Schuster discloses a similar system which includes this feature (see Schuster Fig. 5 and para. 0058 which discloses locking the inhaler and also providing alarm/alerts the patient and additional entities, it being obvious to have the mobile device provide the alarm).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Richardson system to activate an alarm displayed or played by the mobile device in association with entering the inhaler into the locked-out state, as taught by Schuster, in order to provide indications of a locked out state such that the user can address this state.
Regarding claim 4, the modified Richardson system is silent as to activating an alarm displayed or played by the pump unit in association with entering the inhaler into the locked-out state; however, Schuster discloses a similar system which includes this feature (see Schuster Fig. 5 and para. 0058 which discloses locking the inhaler and also providing alarm/alerts the patient and additional entities, it being obvious to have the pump unit provide the alarm).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Richardson system to activate an alarm displayed or played by the pump unit in association with entering the inhaler into the locked-out state, as taught by Schuster, in order to provide indications of a locked out state such that the user can address this state.
Regarding claim 5, the modified Richardson system is silent as to transmitting a notification from the mobile device to a cooperating system over the network in association with entering the inhaler into the locked-out state; however, Schuster discloses a similar system which includes this feature (see Schuster Fig. 5 and para. 0058 which discloses locking the inhaler and also transmitting notifications to cooperating systems over the network, such as those carried by the caregiver, family, legal authorities, etc.).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Richardson system to transmit a notification from the mobile device to a cooperating system over the network in association with entering the inhaler into the locked-out state, as taught by Schuster, in order to provide notification to a caregiver, family, or legal authorities of potential misuse.
Regarding claim 6, the modified Richardson system’s cooperating system is associated with a prescriber of a medication in the canister (see Schuster para. 0058, the caregiver).
Regarding claim 7, the modified Richardson system’s cooperating system is associated with a clinical trial administrator associated with a substance in the carrier (see Schuster para. 0058, the caregiver).
Regarding claim 8, the modified Richardson system’s cooperating system is associated with a law enforcement agency (see Schuster para. 0058, legal authorities).
Regarding claim 9, the modified Richardson system’s cooperating system is associated with a parent, guardian, or care taker of an authorized user of a substance in the canister (see Schuster para. 0058, caregiver or family).

Claims 10, 12-15, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richardson, Hobson, Rubsamen, Bowen, and Todd as applied to claim 1 above, and further in view of Adelson (2018/0052964).
Regarding claim 10, the modified Richardson system is silent as to entering the inhaler into a locked-out state based on determining that required post-dose feedback was not received; however, Adelson teaches this feature (see Adelson para. 0021 and 0036, data pertaining to alleviation or aggravation of the patient symptoms after administering the dose, para. 0047 and 0049 data regarding efficacy of the treatment, thus if the user’s symptoms are aggravated or has a negative efficacy of the dose, it being obvious to provide lock-out, per Todd, if no feedback were received or negative feedback, i.e. no required positive feedback, were received).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Richardson system to enter the inhaler into a locked-out state based on determining that required post-dose feedback was not received, as taught by Adelson with Todd, in order to prevent further dosing if positive feedback from the user was not received to prevent aggravating symptoms.
Regarding claims 12 and 13, the modified Richardson system is silent as to the lock-out state being due to not receiving required post-dose feedback during a predefined time interval or plurality of time intervals; however, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to provide a predefined time interval to receive feedback in order to determine that no feedback was received.  An interval or intervals of time to receive feedback is necessary in order to determine that no feedback has been given by a patient.
Regarding claim 14, the modified Richardson system is silent as to the locked-out state being due to not receiving a post-dose bio-identifier entered into the mobile device; however, Adelson teaches a similar system that teaches this feature (see Adelson para. 0021, 0036, 0047, and 0049 which includes receiving post-dose data, locking per Todd as discussed above, see Bowen para. 0077 and 0124 which discloses entry of bio-identifier).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Richardson system to enter the inhaler into the locked-out state based on not receiving post-dose bio-identifier data from the user, as taught by Adelson with Todd and Bowen, in order to prevent further dosing if the correct user is not identified.
Regarding claim 15, the modified Richardson system is silent as to the locked-out state being due to not receiving a post-dose password entered into the mobile device; however, Adelson teaches a similar system that teaches this feature (see Adelson para. 0021, 0036, 0047, and 0049 which includes receiving post-dose data, locking per Todd as discussed above, see Bowen para. 0077 and 0124 which discloses entry of password).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Richardson system to enter the inhaler into the locked-out state based on not receiving post-dose password data from the user, as taught by Adelson with Todd and Bowen, in order to prevent further dosing if the correct user is not identified.
Regarding claim 17, the modified Richardson system is silent as to the locked-out state being due to not receiving a post-dose interactive feedback conducted with a cooperating system over the network; however, Adelson teaches a similar system that teaches this feature (see Adelson para. 0021, 0036, 0045, 0047, and 0049 which includes receiving post-dose data interactive feedback conducted with cooperating system, locking per Todd as discussed above).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Richardson system to enter the inhaler into the locked-out state based on not receiving post-dose interactive feedback data from the user, as taught by Adelson with Todd, in order to prevent further dosing if user is not reacting well to the treatment.
Regarding claim 19, the modified Richardson system is silent as to the locked-out state being due to not receiving a post-dose user’s assessment of efficacy of a substance in the canister; however, Adelson teaches a similar system that teaches this feature (see Adelson para. 0021, 0036, 0045, 0047, and 0049 which includes receiving post-dose data interactive feedback including efficacy assessment, locking per Todd as discussed above).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Richardson system to enter the inhaler into the locked-out state based on not receiving post-dose efficacy assessment from the user, as taught by Adelson with Todd, in order to prevent further dosing if user is not reacting well to the treatment.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richardson, Hodson, Rubsamen, Bowen, and Todd as applied to claim 1 above, and further in view of Blakley et al. (2003/0200964).
Regarding claim 16, the modified Richardson system is silent as to the locked-out state being due to not receiving a post-dose registration number entered into the mobile device; however, Blakley teaches a similar system which teaches this feature (see Blakley para. 0034 and 0046 which discloses security feature based on registration number such as patient identification number or physician identification number, lock-out state based on post dose information per Todd with the mobile device of Richardson).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Richardson system to enter the locked-out state due to not receiving a post-dose registration number entered into the mobile device, as taught by Blakley with Todd, in order to provide additional security features to ensure the correct patient is receiving doses.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richardson, Hodson, Rubsamen, Bowen, and Todd as applied to claim 1 above, and further in view of Hagen et al. (2017/0235918).
Regarding claim 18, the modified Richardson system is silent as to the locked-out state being due to not receiving post-dose photograph taken with the mobile device; however, Hagen teaches a similar system which includes this feature (see Hagen para. 0104 which discloses security feature of taking a photograph, lock-out state disclosed by Todd, mobile device of Richardson).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Richardson system to enter the locked-out state due to not receiving a post-dose photograph taken by the mobile device, as taught by Blakley with Todd, in order to provide additional security features to ensure the correct patient is receiving doses.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richardson, Hodson, Rubsamen, Bowen, and Todd as applied to claim 1 above, and further in view of Adelson (2017/0304563).
Regarding claim 20, the modified Richardson system is silent as to the locked-out state being due to not receiving post-dose user assessment of side effects of the substance; however, Adelson teaches a similar system which includes this feature (see Adelson para. 0066 which discloses user assessment of side effects, lock-out state disclosed by Todd).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Richardson system to enter the locked-out state due to not receiving a post-dose user assessment of side effects, as taught by Adelson with Todd, in order to prevent further dosing if user is not reacting well to the treatment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W STUART whose telephone number is (571)270-7490. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLIN W STUART/Primary Examiner, Art Unit 3785